Citation Nr: 1456674	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  12-27 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an effective date prior to September 30, 2004, for the award of service connection for ischemic heart disease, status post coronary artery bypass grafting with defibrillator placement.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from February 1966 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Board notes that the Veteran perfected an appeal with regard to the issue of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.  However, the Veteran indicated in a February 2011 report of contact that he was withdrawing his appeal with regard to the claim for an increased rating for hearing loss.  Consequently, this issue is not before the Board and the Board will not adjudicate this issue.    


FINDINGS OF FACT

1.  The Veteran filed a claim for entitlement to service connection for a heart disability which was received by the RO on May 7, 2010.
 
2.  The Veteran had an informal claim for ischemic heart disease pending since September 30, 2004; no informal or formal claim for ischemic heart disease was pending prior to this date.    


CONCLUSION OF LAW

The criteria for an effective date earlier than September 30, 2004, for the grant of service connection for ischemic heart disease, status post coronary artery bypass grafting with defibrillator placement have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Veteran's claim for an earlier effective date arises from his disagreement with the assigned effective date of September 30, 2004, for the grant of service connection for a heart disability.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In addition, it is clear from the Veteran's communications that he is cognizant as to what is required of him and of VA. 

The RO has obtained service, personnel, VA, and private treatment records, and these records have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that any additional, pertinent records are outstanding and not associated with the claims file.

Consequently, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Earlier Effective Date

In this case, the Veteran has asserted that he is entitled to an effective date earlier than September 30, 2004, for the grant of service connection for a heart disability. Specifically, he contends that VA had knowledge that he had a diagnosis of heart failure as early as 1995.

Historically, the Board notes that the Veteran initially submitted his claim of entitlement to a heart disability on May 7, 2010.  In a January 2011 rating decision, he was granted service connection for ischemic heart disease and assigned a 100 percent rating effective September 17, 2007, the date VA treatment records reflect placement of an automatic implantable Cardioverter-Defibrillator.  In a March 2011 rating decision, the Veteran was granted a 10 percent rating for his ischemic heart disease effective September 30, 2004, the date he filed a claim for PTSD when VA treatment records show that he had a diagnosis of coronary artery disease.  

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

The terms "claim" and "application" refer to formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or a person acting as next friend of the claimant who is not sui juris, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a). 

In Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009), the Court has held that an informal claim must be (1) a communication in writing that (2) expresses an intent to apply for benefits, and (3) identifies the benefits sought.  See also Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate original claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  The Court has held that the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  Lalonde v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has held, however, that the Board is not required to "conjure up issues that were not raised by the appellant."  Brannon v. West, 12 Vet. App. 32 (1998).

Further, the Board observes that VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

To this end, a Nehmer class member is defined as a Vietnam veteran who has been diagnosed with a disorder presumptively-associated with herbicide exposure, to include ischemic heart disease.  Certain effective dates apply if a Nehmer class member was denied compensation for such a disorder between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3).  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4). 

Under the above provisions for liberalizing laws, awards based on presumptive service connection established under the Agent Orange Act of 1991 can be made effective no earlier than the date VA issued the regulation authorizing the presumption.  Id.  Ischemic heart disease was included as a presumptive herbicide exposure related disease under 38 C.F.R. § 3.309(e), which was made effective by VA as of August 31, 2010. 

However, district court orders have created an exception to the generally applicable rules in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  See Nehmer v. United States Veterans Admin., 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) (Nehmer I).  The Nehmer stipulations were later incorporated into a final regulation, 38 C.F.R. § 3.816, that became effective on September 24, 2003.  That regulation defines a "Nehmer class member" to include a Veteran who has or died from a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i), (b)(2)(i).  The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2). 

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  38 C.F.R. § 3.816(c)(2)(i), (ii).

A claim will be considered a claim for compensation for an applicable herbicide disease if the claimant's application (and other supporting statements and submissions) may be reasonably viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability.  38 C.F.R. § 3.816(c)(2)(i).

In this case, the record reflects that the Veteran served in Vietnam, and he was granted presumptive service connection for ischemic heart disease based on exposure to herbicides in service.  As such, he is a Nehmer class member.  The Veteran was not denied compensation for any cardiac disorder between September 25, 1985, and May 3, 1989.  However, the Veteran filed a claim seeking service connection for ischemic heart disease on May 7, 2010 (prior to the effective date of the regulations establishing a presumption of service connection for ischemic heart disease on August 31, 2010).  As noted above, in these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2). 

The Board has carefully reviewed all of the evidence of record, but finds that the assignment of an effective date prior to September 30, 2004, is not warranted for the grant of service connection for a heart disability.

The Veteran has contended that an earlier effective date is warranted because he had a diagnosed heart disability in 1995 and VA had knowledge of such disability.   To begin, the Veteran's service treatment records are silent as to a diagnosis for any such disorder, to include his separation examination.  Although chest pain was noted on a VA Hospital Summary dated in November 1973, the records reference a diagnosis of acute bronchitis.  The Veteran denied pain or pressure in his chest on a Report of Medical History form prepared in conjunction with his December 1973 separation examination.  No corresponding cardiac diagnosis was provided at any time prior to separation from active service.

At a September 1976 VA examination obtained for purposes of assessing a claim for a right foot disability, the Veteran reported that he was treated at VA for chest pains for one week in October 1973.  No cardiac diagnosis was provided at that time.   

Post-service, the Veteran was diagnosed with an acute anteroseptal myocardial infarction in May 1995 at Beckley Hospital.  He was diagnosed with inferoapical ischemia at that time.  These records were submitted to VA by the Veteran in April 2011.

The Veteran filed a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) on September 30, 2004.  VA treatment records dated from November 2004 to January 2005 reflect that the Veteran was noted to have a heart condition, medication for the heart was noted to be prescribed, and coronary artery disease was listed as an active problem.     

The Veteran submitted a claim of entitlement to service connection for a heart disability on May 7, 2010.  

Although there are private medical records which reflect a diagnosis of inferoapical ischemia as early as May 1995, the fact remains that no formal or informal claim was filed prior to September 30, 2004, when the Veteran filed his claim for PTSD and VA treatment records document a diagnosis of coronary artery disease.  

In this case, the Veteran has been awarded an effective date of September 30, 2004, based on the VA treatment records showing that he had a diagnosis of coronary artery disease when he filed his claim for PTSD in September 2004.  Prior to September 30, 2004, there is simply no evidence of any earlier pending formal or informal claim for entitlement to service connection for a heart disorder.  As such, the Board finds that the earliest date of receipt of an informal claim for heart disease (in this case VA treatment reports reflecting a diagnosis of coronary artery disease) is September 30, 2004, which is the currently-assigned effective date. 

For the foregoing reasons, the record does not provide a basis for assignment of an effective date earlier than September 30, 2004, for the grant of service connection for a heart disability.  As no formal or informal claim was filed prior to September 30, 2004 for entitlement to service connection for a heart disorder, his claim for entitlement to an earlier effective date for that award must be denied.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply.  See Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an effective date prior to September 30, 2004, for the award of service connection for ischemic heart disease, status post coronary artery bypass grafting with defibrillator placement is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


